Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF VIRTUAL PIGGY, INC. PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report on Form 10-K of Virtual Piggy, Inc. (the “Company”) for the year ended December 31, 2012, as filed with the Securities and Exchange Commission (the “Report”), I, Joseph Dwyer, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 15, 2013 By: /s/Joseph Dwyer Joseph Dwyer Chief Financial Officer
